 Case 2:18-cv-06742-RGK-PJW Document 111 Filed 10/24/19 Page 1 of 2 Page ID #:3552



 1

 2                                                     LINK TO 109

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     IN THE MATTER OF THE SEIZURE OF:       CV No. 18-06742-RGK (PJWx)
11
     ANY AND ALL FUNDS HELD IN              [PROPOSED] ORDER
12   REPUBLIC BANK OF ARIZONA ACCOUNTS
     XXXX1889, XXXX2592, XXXX1938,
13   XXXX2912, AND XXXX2500.
14
          Pursuant to the application and request of the government, and
15
     good cause appearing therefor, the government’s response to the
16
     motion to vacate or modify seizure warrants and motion for release of
17
     //
18
     //
19

20

21

22

23

24

25

26

27

28
 Case 2:18-cv-06742-RGK-PJW Document 111 Filed 10/24/19 Page 2 of 2 Page ID #:3553



 1

 2   certain untainted funds is extended from October 18, 2019, to October

 3   28, 2019.

 4        IT IS SO ORDERED.

 5   Dated: October 24, 2019                 _______________________________
                                             THE HONORABLE R. GARY KLAUSNER
 6                                           UNITED STATES DISTRICT JUDGE
     Presented by:
 7

 8   NICOLA T. HANNA
     United States Attorney
 9   BRANDON D. FOX
     Assistant United States Attorney
10   Chief, Criminal Division
     STEVEN R. WELK
11   Assistant United States Attorney
     Chief, Asset Forfeiture Section
12
       /s/John J. Kucera
13   JOHN J. KUCERA
     Assistant United States Attorneys
14
     Attorneys for Plaintiff
15   UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
